                          Case 8:19-cr-00096-GJH Document 21 Filed 03/13/19 Page 1 of 1
                                    OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                             DISTRICT OF MARYLAND
                                                   NORTHERN DIVISION
                                                    TOWER II, NINTH FLOOR
                                                  100 SOUTH CHARLES STREET
                                               BALTIMORE, MARYLAND 21201-2705
                                                       TEL: (410) 962-3962
                                                       FAX: (410) 962-0872

JAMES WYDA                                                                                          ELIZABETH G. OYER
FEDERAL PUBLIC DEFENDER                                                               ASSISTANT FEDERAL PUBLIC DEFENDER




                                                     March 13, 2019



         The Honorable George J. Hazel
         United States District Judge
         District of Maryland
         6500 Cherrywood Lane
         Greenbelt, Maryland 20770

                   Re:       United States v. Christopher Paul Hasson
                             Crim. No. GJH-19-0096

          Dear Judge Hazel:

                 I am writing with the consent of the government to respectfully request that the Court
          extend the deadline for filing motions in this matter. The defendant, Christopher Hasson, was
          arraigned on the Indictment on March 11, 2019. At the arraignment, the parties were advised of
          a motions deadline of April 1 and a status call on April 3 at 5:00 p.m.

                  Discovery in this case is expected to be voluminous. The government made an initial
          discovery production this week, and additional productions are expected to follow. Defense
          counsel believes that additional time will be needed to review these materials before motions can
          be filed.

                  We, therefore, respectfully request that the Court continue the April 1 motions deadline
          and set a new deadline after discussing the matter with counsel on the April 3 status call. At that
          time, we anticipate having more information about the amount of time that will be needed to
          review discovery and prepare motions. Counsel for the government consents to this request.

                                                         Respectfully,

                                                              /s/

                                                         Elizabeth G. Oyer
                                                         Assistant Federal Public Defender

         EGO:sdf
